               1 Kevin Russell Karp (Bar No. 1082)
                 Kevin@kkarplaw.com
               2 KEVIN KARP, ESQ.
                 557 Washington Street
               3 Reno, NV 89503
                 Telephone: (775) 827-2557
               4 Facsimile: (775) 201-0175

               5 Attorneys for Plaintiff
                 JAMES TURNER
               6
                 Anna Maria Martin (Bar No. 7079)
               7 amartin@mmhllp.com
                 MESERVE, MUMPER & HUGHES LLP
               8 316 California Ave. #216
                 Reno, Nevada 89509
               9 Telephone: (213) 620-0300
                 Facsimile: (213) 625-1930
              10
                 Attorneys for Defendant
              11 CIGNA GROUP INSURANCE, INC., a corporation. (sued
                 herein as: aka CONNECTICUT GENERAL LIFE. aka LIFE
              12 INSURANCE COMPANY OF NORTH AMERICA), and
                 DOES 1-10, inclusive
              13
                                           UNITED STATES DISTRICT COURT
              14
                                              DISTRICT OF NEVADA - RENO
              15
                 JAMES TURNER,                             ) Case No. 3:18-cv-00314-MMD-WGC
              16                                           )
                                Plaintiff,                 ) STIPULATION TO EXTEND
              17                                           ) MEDIATION DEADLINE (FIRST
                         vs.                               ) REQUESTED EXTENSION)
              18                                           ) ORDER THEREON
                 CIGNA GROUP INSURANCE, INC., a            )
              19 corporation; aka CONNECTICUT GENERAL ) Magistrate Judge: William G. Cobb
                 LIFE. aka LIFE INSURANCE COMPANY OF )
              20 NORTH AMERICA, and DOES 1-10, inclusive, ) Mediation Cutoff: March 1, 2019
                                                           ) Scheduled Mediation Date; March 12, 2019
              21                Defendant.                 ) Complaint Filed: June 28, 2018

              22         In accordance with Local Rule IA 3-1, this is a Stipulation respectfully requesting the Court
              23 to extend the existing mediation deadline which is currently set for March 1, 2019. As set forth

              24 below, the Parties have scheduled mediation for March 12, 2019.

              25         WHEREAS, CIGNA GROUP INSURANCE, INC., a corporation. (sued herein as: aka
              26 CONNECTICUT GENERAL LIFE. aka LIFE INSURANCE COMPANY OF NORTH AMERICA)

              27 (“LINA”), and JAMES TURNER (“Plaintiff”), (collectively referred to herein as the “Parties”), by

              28 and through their respective counsel of record, hereby stipulate as follows:
LAW OFFICES
 MESERVE,
                                                                   1
 MUMPER &
                   STIPULATION TO EXTEND MEDIATION                                   Case No. 3:18-cv-00314-MMD-WGC
HUGHES LLP
                   DEADLINE [PROPOSED] ORDER THEREON
               1         1.      On October 4, 2018, the Parties filed their Joint Case Management Report, indicating

               2 that the deadline to complete mediation would be March 1, 2019 (Doc No. 19);

               3         2.      The Court, in its’ Minutes of Proceedings, dated October 12, 2018, adopted the

               4 parties’ Proposed Case Management Report, including the mediation schedule (Doc No. 20);

               5         3.      The Parties mutually agreed to attend private mediation;

               6         4.      The mutually agreed-upon mediation has been set for Tuesday, March 12, 2019 with

               7 Neutral, Edwin Oster, of Judicate-West, in Santa Ana, California

               8         5.      The March 12, 2019 mediation date was the earliest date to conduct the mediation

               9 given the schedules of the mediator, the Parties, and their counsel;

              10         6.      This is the first stipulation for extension of time to complete the mediation.

              11         7.      The Parties do not believe that this extension will prejudice any party or result in

              12 undue delay.

              13         8.      Lastly, the Parties’ stipulate that no later than March 15, 2019, they will file a Joint
              14 Status Report regarding the outcome of said mediation.

              15         The Parties respectfully request that, for good cause the Court grant the proposed continuation

              16 of the mediation deadline for the reasons stated above.

              17 IT IS SO STIPULATED.

              18 Dated: March 1, 2019                           Kevin Russell Karp
                                                                KEVIN KARP, ESQ.
              19
                                                                By: /s/ Kevin Russell Karp
              20                                                    Kevin Russell Karp (Bar No. 1082)
                                                                    557 Washington Street
              21                                                    Reno, NV 89503
              22                                                    Attorneys for Plaintiff, JAMES TURNER

              23

              24 Dated: March 1, 2019                           MESERVE, MUMPER & HUGHES LLP
                                                                Anna Maria Martin
              25
                                                                By: /s/ Anna Maria Martin
              26                                                    Anna Maria Martin (NV Bar No. 7079)
                                                                    316 California Ave. #216
              27                                                    Reno, Nevada 89509
                                                                    Attorneys for Defendants
              28
LAW OFFICES
 MESERVE,
                                                                    2
 MUMPER &
                   JOINT STIPULATION TO EXTEND MEDIATION                                Case No. 3:18-cv-00314-MMD-WGC
HUGHES LLP
                   DEADLINE [PROPOSED] ORDER THEREON
               1                                          Filer’s Attestation

               2         The filing attorney attests that she has obtained concurrence regarding the filing of this
               3   document and its content from the signatories to this document.
               4                                       ORDER
               5 IT IS SO ORDERED:

               6

               7
                   DATED:    March 1, 2019     2019
               8                                              THE HONORABLE WILLIAM G. COBB
                                                              U.S MAGISTRATE JUDGE
               9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
 MESERVE,
                                                                  3
 MUMPER &
                   JOINT STIPULATION TO EXTEND MEDIATION                             Case No. 3:18-cv-00314-MMD-WGC
HUGHES LLP
                   DEADLINE [PROPOSED] ORDER THEREON
